Kane, J.
Appeal *1228from a judgment of the Supreme Court (Teresi, J.), rendered November 17, 2005 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant waived indictment and pleaded guilty to a superior court information charging him with criminal possession of a controlled substance in the fifth degree. Supreme Court thereafter sentenced him in accordance with the plea agreement as a predicate felon to IV2 years in prison followed by two years of postrelease supervision. Defendant now appeals.
We affirm. Defendant’s assertions that his guilty plea was involuntary and he was denied the effective assistance of counsel are unpreserved for our review in light of his failure to move to withdraw the plea or vacate the judgment of conviction (see People v Myricks, 36 AD3d 1006, 1006 [2007], lv denied 8 NY3d 948 [2007]). In any event, defendant’s claims are without merit. During the plea colloquy, defendant indicated that he had sufficient time to speak with his attorney and was satisfied with his services. He also acknowledged that he understood his rights and the ramifications of pleading guilty and freely admitted the facts underlying the crime. Under these circumstances, we conclude that defendant entered his plea voluntarily, knowingly and intelligently (see People v Means, 35 AD3d 975, 976 [2006], lv denied 8 NY3d 948 [2007]) and, noting the favorable plea agreement which reduced his sentence exposure, received meaningful representation (see People v Lewis, 39 AD3d 1025, 1026 [2007]).
Finally, we have considered defendant’s contention that his sentence was harsh and excessive, yet find it to be unavailing. Nothing in the record convinces us that Supreme Court abused its discretion nor are there any extraordinary circumstances warranting a reduction of the negotiated sentence (see People v Qasem, 39 AD3d 960, 961 [2007]).
Cardona, P.J., Mercure, Crew III and Carpinello, JJ., concur. Ordered that the judgment is affirmed.